        Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 1 of 12


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



K. ERIN HOHMANN, .

Plaintiff,                                                                                           ,--,
                                                                                                     •.---,:···



v.                                                         Civil Action No. 1:18-fv~t0027~TS '.::::,~ -

SEYFARTH SHAW LLP,

Defendant.



                       AMENDED COMPLAINT AND JURY DEMAND

                                              PARTIES

1.     K. Erin Hohmann ("Ms. Hohmann" or "plaintiff") is a resident of Massachusetts. Ms.

       Hohmann worked full-time at the defendant Seyfarth Shaw LLP's Boston, Massachusetts

       office from 2007 until 2016 and was an employee as defined by M.G.L. c. 151B.

2.     Seyfarth Shaw LLP ("defendant" or "firm") is a law firm headquartered in Chicago,

       Illinois, and has multiple offices nationally and internationally. Defendant is an employer

       as defined by M.G.L. c. 151B. Defendant is a covered entity and an employer within the

       meaning of Title I of the ADA, 42 U.S.C. §§ 12111(2) and 12111(5), respectively.

                                          JURISDICTION

3.     This Court has jurisdiction over this action under 28 U.S.C. § 1331, in that this action

       arises under federal law, the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101.

       Venue is proper in this jurisdiction because the unlawful employment practices alleged

       herein took place in this judicial district.
      Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 2 of 12


                                      INTRODUCTION

4.   Plaintiff brings this complaint for disability discrimination, retaliation, harassment, and

     failure to accommodate. Plaintiff was diagnosed with Crohn's disease in 2000 and

     worked for defendant as a contract employee from January through May 2007 and was

     hired in June 2007 as a regular full-time employee. Crohn's disease is substantially

     limiting in the major life activities of eating and working (particularly when active),

     within the meaning of federal antidiscrimination laws.

5.   Upon commencement of employment as a regular full-time employee, it was determined

     that plaintiff would work remotely on Wednesdays to assist management of her chronic

     condition. This arrangement came to be viewed by defendant as inconvenient and

     unnecessary. In 2015, defendant requested for the first time that plaintiff submit a

     Reasonable Accommodation Form, which plaintiff promptly provided.

6.   On October 7, 2016, plaintiff was preemptively terminated for a pretextual reason. The

     reason given to plaintiff was for a practice that occurs regularly in the firm's billing

     departments. Others are not terminated for this practice.

7.   The specific reason given for plaintiffs termination was that a billing issue had

     "escalated to the CFO." Plaintiff was not told who made the termination decision.

     Billing issues regularly escalate to the CFO, and the billing issue referenced had been

     rectified by the plaintiff weeks earlier. Defendant's minimal due diligence in

     investigating the circumstances of plaintiffs termination has caused her significant

     emotional, physical and mental distress, damaged her reputation, and has impeded her

     ability to obtain equitable employment.

8.   Plaintiff had an exemplary work history with the firm, with no performance or

     disciplinary issues whatsoever. She is ethical, knowledgeable, competent, responsible,



                                                2
       Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 3 of 12


      and was rated as "exceeds" expectations year after year. She delivered high-quality

      service to the firm, the attorneys she supported, and their clients. Copies of plaintiffs

      yearly performance evaluations are attached here as Exhibit A.

9.    Plaintiff received annual merit increases and bonuses, attained Six Sigma Greenbelt

      status and was, for a time, the Boston office billing team co-leader. Despite her medical
                                  \
      illness being chronic with intermittent exacerbations over the years, her job performance

      and dedication never wavered.

10.   Plaintiff was fired approximately two weeks after she informed defendant that her illness

      was no longer in remission and shortly after she had discussed the retaliatory and hostile

      treatment toward her with defendant's Boston office human resources manager who is

      also the Boston office's billing department supervisor.

11.   Additionally, a few months prior to her termination, plaintiff had raised the issue in a

      department meeting that Boston office employees did not have a safe venue in which to

      bring concerns of retaliatory or other unfair treatment.

12.   Plaintiffs termination occurred on the morning that she was to submit her second yearly

      AD A medical accommodation form as requested. Plaintiff intended at that time to

      discuss potential disability and/or FMLA leave as her doctor had advised, and/or other

      possible solutions to minimize impact on her colleagues. Plaintiffs deteriorating health

      was patently obvious at the time, and many of her co-workers were concerned and

      anticipated her need for medical leave.

13.   From approximately 2013 through her termination in 2016, plaintiff made numerous

      requests to her superiors for full access to a tool that others could utilize. The

      increasingly burdensome workload was causing undue stress and anxiety, exacerbating

      her illness. Plaintiff was denied such access without explanation and no discussion of



                                                3
        Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 4 of 12


      alternatives that could help her manage her workload and, in turn - her illness - was ever

      initiated.

                                         BACKGROUND

14.   As a billing coordinator, plaintiff supported a diverse group of attorneys' practices, many

      of whose clients had complex billing requirements. Plaintiff's portfolio of billing clients

      included those of the intellectual property ("IP") practice group chair, Brian Michaelis

       ("Mr. Michaelis").

15.   At direct issue in this case is the process for the accurate billing for filings with the

      . United States Patent and Trademark Office ("USPTO") and international patent

      prosecution handled by foreign associates contracted by the IP group, which requires that

       these costs be billed on the same invoice as the corresponding time worked.

16.   As documented in her 2008 performance review, plaintiff raised a concern regarding the

       firm's internal process with Mr. Michaelis, as the process did not ensure accurate

       reconciliation within the normal billing cycle. He agreed that it was a "VERY serious

       problem" as it also created ill will with clients and loss of revenue to the firm when not

       billed properly, as noted in same evaluation.

17.    The firm never addressed or resolved this process problem, and for the next eight years,

       plaintiff, herself, ensured that accurate IP invoices were sent to clients, i.e., following up

       on vendor costs, aligning costs with time worked, and fmalizing invoices when USPTO

       and other vendor costs were captured in the firm's billing system.

18.    This process problem eventually culminated into the situation that the firm used as an

       excuse to preemptively fire Ms. Hohmann and was cast by the firm as a failure by her

       alone. Defendant's preemptive strike eliminated the chance that plaintiff might assert




                                                  4
       Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 5 of 12


      claims and/or seek FMLA or disability leave, and deflected defendant's culpability for

      plaintiffs rapidly declining health.

19.   In approximately 2012, the firm began transitioning to the use of a clearinghouse

      electronic billing system known as the eBilling HUB ("HUB") as the legal industry and

      many of the firm's clients were quickly migrating to an electronic billing platform for

      processing invoices. Plaintiff was informed by the Boston office administrator that when

      the HUB was rolled out, plaintiff would have full access.

20.   During her tenure, plaintiff was never issued full access, despite her many requests.

      Several of her peers - including those who were hired after the HUB was implemented-

      were granted full access. Not all the billing coordinators needed and/or requested partial

      or full access to this tool, but plaintiffs portfolio of clients included many with complex

      requirements that warranted this need.

21.   The lack of HUB resources presented barriers and created unnecessary obstacles and

      redundancy of some of plaintiffs job duties, directly contributing to an increasing

      backlog of work. Although not the sole reason for the work overload, full access to the

      HUB would have alleviated it.

22.   Plaintiff continued to perform her duties as she had prior to HUB implementation, with

      the additional burden of preparing electronic billing - without electronic access. Others

      in her department did not have this extra burden. Other inefficient practices by the firm

      also contributed to the onerous workload. Plaintiff raised these issues with her

      supervisors and team members at various times over the years, but such practices

      continued.

23.   On several occasions in the immediate months prior to plaintiffs termination, she

      informed her supervisors that her workload was becoming unmanageable for one person



                                                5
       Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 6 of 12


      and was adversely impacting her health. Others in her department were also aware of

      this .. However, the firm - despite its large labor and employment practice as it touted in

      its response to plaintiff's prior complaint-did not consider that Ms. Hohmann needed

      and should have full access to the HUB as an accommodation, although Ms. Hohmann

      told her supervisor(s) the access would help her to manage the workload and the resulting

      anxiety that was making her sick.

24.   Plaintiff would have been granted the same access as her peers had if the firm recognized

      it as an accommodation. The defendant's consistent refusal of full HUB access without

      explanation was distressing and also embarrassing to plaintiff.

25.   The impediments created by lack of access to the HUB caused the situation that the

      defendant seized as an opportunity to preemptively terminate plaintiff's employment

      and was a guise to conceal discriminatory, retaliatory and punitive reasons. The billing

      practice for which plaintiff was told she was terminated occurs regularly throughout the

      firm's billing departments and others are not terminated for it.

26.   As noted above, plaintiff continued to intermittently request full access and continued to

      provide supporting examples to her superiors. An email exchange between Ms.

      Hohmann and the firm's CFO is attached as Exhibit Bas an example of continued denial

      without explanation.

27.   Defendant's ambiguous language when delivering the termination blow - that a billing

      issue had "escalated to the CFO" - in itself is not cause for termination of other billing

      coordinators, and it is not cause for the plaintiff's termination, despite the picture the

      defendant tries to paint.

28.   Misrepresentations about plaintiff and even the recitation of an unlawful billing practice -

      to apply overpayments by clients to "future invoices" -were conveyed to the firm's



                                                 6
       Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 7 of 12


      employment counsel in preparation of the firm's written response to Ms. Hohmann's

      prior complaint. Plaintiff had resolved the billing issue by the proper action of returning

      the overpayment to the client. Billing coordinators regularly returned overpayments

      and/or wired funds to clients for overpayments without informing billing supervisors

      and/or attorneys. These employees were not disciplined or subject to termination.

29.   The Boston office human resource manager/billing supervisor - also present at the

      termination-knew that plaintiff had resolved the billing issue weeks before but acted as

      the catalyst in escalating the situation to the CFO. The Boston office human resource

      manager/billing supervisor neither said nor did anything to clarify or support the facts as

      presented to her previously by the plaintiff.

30.   In the spring of 2016, during a team department meeting, plaintiff raised the issue that

      employees in the Boston office did not have a safe venue in which to bring concerns of

      discrimination/hostile work environment/harassment or other unfair treatment issues. In

      or around June 2016, the Boston office designated a new office EEO contact.

31.   Defendant took no action to ensure that plaintiff could perform her job duties without

      undue hardship and did not prevent but instead supported or participated in the pretextual

      termination reason and disparate treatment of plaintiff.

32.   The billing issue that "escalated to the CFO" occurred on plaintiffs remote workday, the

      Boston office human resource manager became involved and caused a commonly

      occurring situation to become a complicated situation, inferring that plaintiff had done

      something egregious.

33.   The defendant engaged in and allowed retaliatory, discriminatory and punitive treatment

      of plaintiff, including but not limited to: (i) refusing to accommodate plaintiffs disability

      by alleviating unnecessary hardship in performing her job, i.e., HUB access; (ii) failing to



                                                7
       Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 8 of 12


      provide any reason(s) for denial of such an accommodation; (iii) not initiating or

      engaging in dialogue or other communications with plaintiff to identify and/or

      acknowledge potential interventions or solutions to reduce unnecessary stressors; (iv)

      interfering with her ability to competently handle and resolve the common occurrence

      that arose on her remote workday; (v) creating a false narrative of events and damaging

      her reputation; and (vi) imposing unrealistic restrictions on billing coordinators' time-off

      during a normal billing month, making the firm's generous time-off policy extremely

      limited and difficult for the Boston office billing coordinators during plaintiffs tenure.

34.   In the weeks before her termination, plaintiff expressed separately to the Boston office

      human resources manager that the hostile work environment and excessive workload

      were exacerbating her illness, and that she was reaching a limit that would require her to

      remove herself from such a situation by the end of the year. The human resources

      manager suggested that a portion of plaintiffs work be distributed to billers outside the

      Boston office. This would require detailed instruction and/or historical knowledge,

      defeating its purpose. Plaintiff was capable of handling the job herself had she been

      given the tool to do so.

35.   On October 7, 2016, plaintiff was surreptitiously terminated by the Boston office

      administrator, completely surprising her, her team members and many other colleagues.

      None of the attorneys with whom plaintiff worked closely were notified of her

      termination until the following week. At least four of plaintiffs primary attorneys who

      depended on her for their related practice management were not in the office that day.

36.   Plaintiff was not briefed about the continuation of benefits or other pertinent information

      during the termination. Instead, the Boston office human resources manager told plaintiff

      that they could "talk next week" if plaintiff had any questions. Plaintiff was unaware that



                                                8
        Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 9 of 12


       her health insurance was terminated that day, and in the midst of her known active

       illness, it was not unreasonable to expect that it would have been mentioned before her

       departure.

37.    The decision to abruptly terminate as the only course of action eliminated the possibility

       of a smooth transfer of work and was not in the firm's or its clients' best interests. The

       firm was responsible to the partnership and, in particular, to the attorneys supported by

       the plaintiff, to ensure the successful transfer of her client billing accounts. Year-end

       ·closing preparations were in motion and the repercussions to the attorneys she supported,

       and their clients, greatly concerned plaintiff in the following months. If the reason given

       for the termination were true, such emergent action was not required - it does not make

       sense.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

       Pursuant to the state and federal law requirements, and 42 U.S.C. § 2000e-5, plaintiff has

       exhausted her administrative filing requirements by filing timely charges with the Equal

       Employment Opportunity Commission and the Massachusetts Commission Against

       Discrimination and received a Right to Sue Notice on October 17, 2017, attached here as

       Exhibit C.

            COUNT I - DISCRIMINATION IN EMPLOYMENT: DISABILITY
       Americans with Disabilities Act of 1990 (42 U.S.C. § 12112) and M.G.L. c. 151B (4)(16)

38.    Plaintiff restates and incorporates by reference the allegations set forth above in

       Paragraphs 1 through 3 7 and restates the same allegations herein.

3 9.   Plaintiff is a member of a protected class as she is a person with a disability.

40.    Defendant took an adverse employment action against her by terminating her when

       _employees who do not suffer from the same disability received no adverse employment

       action for the same conduct.


                                                 9
       Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 10 of 12


41.    Defendant's conduct, as set forth above, constitutes unlawful discrimination on the basis

       of disability in violation ofM.G.L. c. 151B (4)(16) and 42 U.S.C. § 12112.

              COUNT II-RETALIATION FOR ASSERTION OF RIGHTS
       Americans with Disabilities Act of 1990 (42 U.S.C. § 12203) and M.G.L. c. 151B (4)(4)

42.    Plaintiff restates and incorporates by reference the allegations set forth above in

       Paragraphs 1 through 41 and restates the same allegations herein.

43.    Defendant unlawfully retaliated against plaintiff in violation ofM.G.L. c. 151B (4)(4)

       and 42 U.S.C. § 12203.

                 COUNT III- INTERFERENCE, COERCION, INTIMIDATION
       Americans with Disabilities Act of 1990 (42 U.S.C. § 12203) and M.G.L. c. 151B (4)(4)

44.    Plaintiff restates and incorporates by reference the allegations set forth above in

       Paragraphs 1 through 43 and restates the same allegations herein.

45.    Defendant unlawfully interfered, coerced, and intimidated plaintiff in violation ofM.G.L.

       c. 151B (4)(4) and 42 U.S.C. § 12203.

                      COUNT IV - FAILURE TO ACCOMMODATE
       Americans with Disabilities Act of 1990 (42 U.S.C. § 12112) and M.G.L. c. 151B (4)(16)

 46.   Plaintiff restates and incorporates by reference the allegations set forth above in

       Paragraphs 1 through 45 and restates the same allegations herein.

47.    Defendant failed to accommodate in violation ofM.G.L. c. 151B (4)(16) and 42 U.S.C. §
       12112.




                                                 10
        Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 11 of 12


       WHEREFORE, plaintiff respectfully requests that this Court order the defendant to

award the following relief:

1.     Back pay;

2.     Front pay;

3.     Lost benefits, including contributions to 401(k) plan and bonuses;

4.     Emotional, physical and mental distress damages;

5.     Punitive damages;

6.     Attorney's fees and costs;

7.     Pre and post judgment interest; and

8.     Any other relief to which plaintiff may be entitled.

                                         JURYDEMAND

Plaintiff hereby demands a trial by jury on all her claims.



                                                 Respectfully submitted,

                                                 Plaintiff, pro se litigant



                                                   . nnHohinann
                                                 171 Salem Street
                                                 Lynnfield, MA 01940
                                                 P: (978) 317-2476
 Dated: November 1, 2018                         kerinhohmann@gmail.com




                                                 11
         Case 1:18-cv-10027-LTS Document 52 Filed 11/01/18 Page 12 of 12


                                 CERTIFICATE OF SERVICE

                                                                                               and
I hereby certify that on Novemb er 1, 2018, I filed the foregoing with the Clerk of the Court,
service on all counsel of record is being made through the Court's CMIECF system.




                                                 K. Erin Hcilimann
                                                 Plaintiff, Pro se litigant




                                                  12
